Exhibit 10.1

 

RESEARCH AGREEMENT

 

Between

 

THE REGENTS OF THE UNIVERSITY OF CALIFORNIA

UNIVERSITY OF CALIFORNIA, SANTA BARBARA

 

And

 

HyperSolar, Inc.

 

This Research Agreement (“Agreement”) is entered into on this 16th day of
February, 2012 by and between THE REGENTS OF THE UNIVERSITY OF CALIFORNIA, a
California Constitutional corporation, on behalf of its Santa Barbara campus,
hereinafter called “University,” and, HyperSolar, Inc., a Nevada corporation,
having a principal place of business at 629 State St. Santa Barbara, CA 93101,
hereinafter called “Sponsor.”

 

WHEREAS, University is a non-profit organization dedicated, in part, to engaging
in high quality research activities for the advancement of knowledge and benefit
of the public; and

 

WHEREAS, the research project contemplated by this Agreement is of mutual
interest and benefit to both the University and Sponsor, and is consistent with
the research and educational objectives of the University.

 

NOW THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties agree as follows:

 

1.          Statement of Work

 

University, through its Principal Investigator(s), shall use reasonable efforts
to perform the research activities set forth in the Statement of Work attached
hereto as Exhibit A, which is hereby incorporated in full by reference. Sponsor
acknowledges and agrees that University cannot guarantee the results of any of
its research activities, and that minor deviations from the Statement of Work
may occur to further the scientific goals of the Statement of Work.

 

2.          Deliverables

 

Deliverables under this Agreement are described in and will be submitted to
Sponsor in accordance with Exhibit A hereof, which is hereby incorporated in
full by reference.

 

3.          Period of Performance and Term of the Agreement

 

The Period of Performance and the Term of this Agreement shall be from 2/01/2012
through 01/31/2013.

 

4.          Cost to Sponsor

 

The cost to Sponsor for University’s performance hereunder shall not exceed
$124,727. This Agreement shall be performed on a “cost reimbursement” basis.
When expenditures reach the above amount, Sponsor will not be required to fund,
and University will not be required to perform, additional work hereunder unless
by mutual agreement of the parties.

 

  -1- 

 



 

5.          Payment

 

Quarterly advance payment will be made to University by Sponsor in accordance
with Exhibit B hereof, which is hereby incorporated in full by reference. To
ease administrative burden, please note that no invoice will be sent by
University to prompt the payments due under this Agreement, unless Sponsor so
requests in a separate letter addressed to the Manager, Accounting and Financial
Services. Checks shall be made payable to The Regents of the University of
California and shall be sent to:

 

Cashier’s Office

SAASB Building, Room 1212

Santa Barbara, California  93106-2003

 

Payments should refer to both the Principal Investigator’s last name and
Sponsor’s name.

 

6.          Principal Investigator

 

University’s performance hereunder will be under the direction of Professor Eric
McFarland who will serve as Principal Investigator(s) (“Principal
Investigator”). In the event that the Principal Investigator becomes unable or
unwilling to continue work under this Agreement and an alternate Principal
Investigator is not agreeable to Sponsor, Sponsor will have the option to
terminate this Agreement in accordance with Article 16 hereof. Sponsor
understands and agrees that Principal Investigator and/or Project Director is
the scientific contact for University but is not authorized to amend, modify or
terminate the terms and conditions of this Agreement. Requests to amend, modify
or terminate the terms of this Agreement must be directed to University’s Office
of Technology & Industry Alliances and must comply with the notice requirements
of this Agreement.

 

7.          Rights in Data

 

University will have the unrestricted right to publish, disclose, disseminate
and use, in whole and in part, any data or information developed by University
under this Agreement or received in the performance of this Agreement except as
set forth in Article 11 (“Confidentiality”) hereof. Except as set forth in
Section 9 (“Patents and Inventions”) and Section 10 (“Copyright”), Sponsor will
have the right to publish and use any technical reports and information
specified to be delivered hereunder. It is agreed, however, that under no
circumstances will Sponsor state or imply in any publication, other published
announcement, or otherwise, that University has tested, endorsed or approved any
product, service or company. SPONSOR UNDERSTANDS AND AGREES THAT SUCH DATA IS
PROVIDED “AS IS” AND THUS, SPONSOR USES SUCH DATA AT ITS OWN RISK. UNIVERSITY
EXTENDS NO WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED, INCLUDING, BUT NOT
LIMITED TO, WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.

 

8.          Supplies and Equipment

 

In the event that University purchases supplies or equipment hereunder, title to
such supplies and equipment will vest in University.

 



  -2- 

 

 

9.          Patents and Inventions

 

9.1 Inventorship and ownership of patentable developments or discoveries first
conceived and actually reduced to practice in the performance of this Agreement
(“Subject Inventions”) will be determined in accordance with applicable U.S.
Patent Law and University policy.

 

If Subject Inventions are jointly owned, then Sponsor will have the option to
use its own choice of attorneys for patent protection activities. Within sixty
(60) days after disclosure by University to Sponsor of a Joint Invention,
Sponsor will prepare and file patent applications(s) disclosing and claiming
Joint Inventions, and shall prosecute and maintain such joint patent rights in
the US and other countries at Sponsor’s discretion and sole cost, either by
Sponsor’s in-house counsel or by using a law firm mutually agreed upon by the
Parties. Sponsor will ensure that “The Regents of the University of California”
are co-assignees of any patents issued in any country disclosing and claiming
patent rights to any Joint Inventions and University employees shall assign
their rights to University.

 

Sponsor shall provide University with drafts of all relevant patent documents
sufficiently in advance of any deadline to allow a meaningful opportunity to
review and provide comments. Sponsor shall use reasonable efforts to amend any
patent application to include claims or other modification reasonably requested
by University. Neither party will assign its undivided interest in patent rights
to Joint Inventions, or abandon prosecution of any patent application (except
for purposes of filing continuing applications) or maintenance of any issued
patent to Joint Inventions without prior written notice to the other party at
least ninety (90) days in advance of the applicable deadline. University may
assume, at its own cost, to continue prosecution or maintenance of any patent or
patent application in the Joint Inventions, if Sponsor elects to abandon
prosecution of such patent rights in Joint Invention(s).

 

9.2 To the extent that University will have the legal right to do so, and
provided Sponsor pays all direct and indirect costs of the Statement of Work
including a proportionate share of all researcher salaries and benefits, Sponsor
will have a time-limited first right to negotiate a license to the University’s
interest in any Subject Invention.

 

9.3 University shall promptly disclose to Sponsor any Subject Inventions.
Sponsor shall hold this disclosure on a confidential basis and will not disclose
the information to any third party without the prior written consent of
University. Sponsor will notify University in writing within thirty (30) days of
notice of such disclosure to Sponsor whether or not it wishes to secure an
option or license to University’s interest in the disclosed Subject Invention
(“Election Period”). Sponsor will have ninety (90) days from the date of
election to conclude such option or license agreement with University
(“Negotiation Period”). Said option or license will contain reasonable terms,
will require diligent performance by Sponsor for the timely commercial
development and early marketing of all Subject Inventions subject to the
license, and will include Sponsor's obligation to reimburse University's patent
costs for all Subject Inventions subject to the option or license. In the event
it is necessary in the opinion of University to file any patent applications to
protect a Subject Invention during the Election or Negotiation Periods, Sponsor
will reimburse patent costs incurred by University during such period(s). If
such option or license negotiation is not concluded within the Negotiation
Period or if Sponsor does not notify University of its wish to secure an option
or license within the Election Period, neither party will have any further
obligation to the other with respect to University’s interest in the Subject
Invention and the rights to such Subject Invention will be disposed of in
accordance with University’s policies.

 

9.4 Nothing in this Agreement is or shall be construed as conferring by
implication, estoppel, or otherwise any license or rights under any patents or
other rights of The Regents.

 



  -3- 

 

 

10.          Copyright

 

Copyright in original works of authorship, including computer software, first
created and fixed in a tangible medium of expression by University in the
performance of this Agreement will vest in University. At Sponsor’s request and
to the extent that University has the legal right to do so, University will
grant to Sponsor a license to University’s interest in such works on reasonable
terms and conditions, including reasonable royalties, as the parties mutually
agree in a separate writing.

 

11.          Confidentiality

 

During the course of this Agreement, Sponsor may provide University with certain
proprietary business or technical information or materials (“Confidential
Information”). Except as required by law, and as long as all written disclosures
of Confidential Information are clearly marked “Confidential” and all oral
disclosures of Confidential Information are both identified as confidential at
the time of disclosure and are thereafter reduced to a writing that is clearly
marked “Confidential” within fourteen (14) days of such oral disclosure,
University will hold Confidential Information in confidence and agrees to
prevent its disclosure to third parties using the same degree of care that the
University uses with its own information of like kind. Confidential Information
shall be provided only to University’s Principal Investigator and only on a
“need to know” basis. This obligation shall continue in effect for three (3)
years after expiration or termination of this Agreement.

 

Information and materials disclosed by Sponsor shall not be considered
confidential which: (1) is now public knowledge or subsequently becomes such
through no breach of this Agreement; (2) is rightfully in University’s
possession prior to Sponsor’s disclosure as shown by written records; (3) is
rightfully disclosed to University by a third party; or, (4) is independently
developed by or for University without reliance upon confidential information
received by Sponsor.

 

Because University is a public, non-profit educational institution and does not
have identified resources to sustain liability for disclosure of information,
Sponsor agrees that no financial liability shall attach to University in the
event such disclosure occurs.

 

12.          Publication

 

University shall have the right, at its discretion, to release any information
or to publish any material resulting from its performance hereunder. University
will furnish Sponsor with a copy of any proposed written or oral publication
(including manuscripts, abstracts, and oral presentations) at least thirty (30)
days prior to submission for publication (“Review Period”). Upon written
notification by Sponsor within the Review Period, University agrees to delete
any of Sponsor’s Confidential Information that appears in the publication. If it
is determined that a patent application should be filed, University will delay
publishing such proposed publication for a maximum of an additional thirty (30)
days in order to protect the potential patentability of any invention described
therein.

 

  -4- 

 

 

13.          Export Control

 

The parties acknowledge that, because University is an institution of higher
education and has many foreign persons who are students, employees and visitors,
University conducts its research activities as “fundamental research” under
export control regulations (as set forth in ITAR 120.10(5) and 120.11, and EAR
15 C.F.R. 734(b)(3) and 734.7 through 734.11). Accordingly, the parties agree
that Sponsor shall not provide University with any export-controlled proprietary
data or technology.

 

14.          Applicable Law

 

This Agreement will be governed by the laws of the State of California, United
States of America, without regard to the conflict of law’s provisions thereof.

 

15.          Notice

 

Whenever any notice is to be given hereunder, it will be in writing and sent to
the Authorized Representative for the receiving party indicated below by
certified mail or overnight courier, at following address:

 

  University: University of California, Santa Barbara     Office of Technology &
Industry Alliances     342 Lagoon Road, Mail Code 2055     Santa Barbara,
California 93106-2055     Attn: Industry Contract Officer         Sponsor:
HyperSolar, Inc.     629 State Street     Santa Barbara, CA 93101     Attn: Tim
Young, CEO



 

16.          Termination

 

Either University or Sponsor may terminate this Agreement by giving sixty (60)
days written notice to the other. Sponsor will pay University actual direct and
indirect costs and noncancellable commitments incurred prior to the date of
termination and fair close-out related costs. If the total of such costs is less
than the total funds advanced, the balance will be returned to Sponsor.

 

17.          Publicity

 

Neither party will use the name, trade name, trademark or other designation of
the other party in connection with any products, promotion, or advertising,
without the prior written permission of the other party. However, nothing in
this Article is intended to restrict either party from disclosing the existence
of and nature of this Agreement (including the name of the other party) or from
including the existence of and nature of this Agreement in the routine reporting
of its activities.

 



  -5- 

 

 

18.          Indemnification

 

Sponsor shall defend, indemnify, and \hold University, its officers, employees,
and agents harmless from and against any and all liability, loss, expense
(including reasonable attorney's fees), or claims for injury or damages arising
out of its performance of this Agreement but only in proportion to and to the
extent such liability, loss, expense, attorney's fees, or claims for injury or
damages are caused by or result from the negligent or intentional acts or
omissions of Sponsor, its officers, agents, or employees.

 

University shall defend, indemnify, and hold Sponsor, its officers, employees,
and agents harmless from and against any and all liability, loss, expense
(including reasonable attorney's fees), or claims for injury or damages arising
out of its performance of this Agreement but only in proportion to and to the
extent such liability, loss, expense, attorney's fees, or claims for injury or
damages are caused by or result from the negligent or intentional acts or
omissions of University, its officers, agents, or employees.

 

This Article shall survive the termination or expiration of this Agreement.

 

19.          Excusable Delays

 

University will be excused from performance hereunder if a delay is caused by
inclement weather, fire, flood, strike, or other labor dispute, acts of God,
acts of governmental officials or agencies, terrorism, or any other cause beyond
the control of University. The excusable delay is allowed for the period of time
affected by the delay. If a delay occurs, the parties will revise the
performance period or other provisions hereunder as appropriate.

 

20.          Assignment

 

Neither party will assign its rights or duties under this Agreement to another
without the prior express written consent of the other party; provided, however,
that Sponsor may assign this Agreement to a successor in ownership of all or
substantially all its business assets in the field to which this Agreement
relates if such successor will expressly assume in writing the obligation to
perform in accordance with the terms and conditions of this Agreement. Any other
purported assignment will be void.

 

21.          Amendments

 

No agreements, modifications, or waivers to this Agreement shall be valid unless
in writing and signed by the Authorized Representatives of the parties.

 

22.          Miscellaneous

 

22.1 Not a Partnership or Joint Venture. It is understood and agreed by the
parties that the University is performing this contract as an independent
contractor. The parties, by this Agreement, do not intend to create a
partnership, principal/agent, master/servant, or joint venture relationship and
nothing in this Agreement shall be construed as creating such a relationship
between the parties.

 

22.2 Severability. If any term or provision of this Agreement shall be held to
be invalid or illegal, such term or provision shall not affect the validity or
enforceability of the remaining terms and provisions of this Agreement.

 



  -6- 

 

 

22.3 Recitals & Headings. The recitals herein constitute an integral part of the
Agreement reached and are to be considered as such. However, the captions and
headings contained in this Agreement have been inserted for reference and
convenience only and in no way define, limit, or describe the text of this
Agreement or the intent of any provision.

 

22.4 No Waiver. The wavier by either party of a breach or default of any
provision of this Agreement shall not constitute a waiver of any succeeding
breach, nor shall any delay or omission on the part of either party to exercise
any right that it has under this Agreement operate as a waiver of such right,
unless the terms of this Agreement sets forth a specific time limit for the
exercise thereof.

 

23.          Entire Agreement

 

This Agreement, and Exhibits A through B, constitute the entire agreement and
understanding between the parties and supersedes all previous agreements and
understandings on the subject matter of this Agreement, if any.

 

HYPERSOLAR IN.   THE REGENTS OF THE UNIVERSITY OF CALIFORNIA       By: /s/ Tim
Young   By: /s/ Sherylle Mills Englander Name: Tim Young   Name: Sherylle Mills
Englander Title: CEO   Title: Director, Sponsored Projects Date: 2/23/12   Date:
2/23/12

 

  -7- 

 

 

EXHIBIT B

 

Quarterly Payment Schedule

 

Date  Amount  02/28/2012  $30,000.00         06/28/2012  $31, 576.00        
09/28/2012  $31,576.00         12/28/2012  $31,575.00 

 

 

 

